DETAILED ACTION
                                                REASONS FOR ALLOWANCE
1.	Claims 10-30 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 10/06/2021 regarding claims 10-30 have been considered and are persuasive.  The prior art does not disclose ”obtaining information related to the partial region of the displayed input image, based on the user input; sending, toward an external search server, the search request based at least on the obtained information related to the partial region of the displayed input image; receiving, from the external search server, a search result based at least on the search request; and displaying, on the display, the search result received from the external search server, wherein the displayed search result comprises: an image of a search result product corresponding to a product included in the partial region, and price information for the search result product, wherein the displayed input image is a single displayed image and the obtained partial region is obtained as a partial region of the single displayed image”, as required by claim 1 and a similar to the limitations of claims 8 and 15.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 10, 17 and 24 are allowed.  Dependent claims 11-16, 18-23, 25-30 are allowed at least by virtue of their dependency from claims 10, 17 and 24.
 issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 16, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153